NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-1307-16T3

STATE OF NEW JERSEY,

     Plaintiff-Respondent,            APPROVED FOR PUBLICATION

                                             March 20, 2019
v.
                                          APPELLATE DIVISION
THOMAS H. OUTLAND, a/k/a
THOMAS GO OUTLAND,
ISLAM GOODWIN, and
THOMAS H. JAMISON,

     Defendant-Appellant.


           Submitted November 8, 2018 – Decided March 20, 2019

           Before Judges Alvarez, Nugent, and Mawla.

           On appeal from Superior Court of New Jersey, Law
           Division, Union County, Indictment No. 14-08-0751.

           Joseph E. Krakora, Public Defender, attorney for
           appellant (Daniel S. Rockoff, Assistant Deputy Public
           Defender, of counsel and on the brief).

           Michael A. Monahan, Acting Union County
           Prosecutor, attorney for respondent (Michele C.
           Buckley, Special Deputy Attorney General/Acting
           Assistant Prosecutor, of counsel and on the brief).

     The opinion of the court was delivered by

ALVAREZ, P.J.A.D.
      Tried to a jury, defendant Thomas H. Outland was found guilty of

second-degree conspiracy to commit robbery, N.J.S.A. 2C:5-2 and 2C:15-1,

and second-degree robbery, N.J.S.A. 2C:15-1.1 After merging the convictions,

the trial judge sentenced defendant to a sixteen-year extended term as a

persistent offender subject to the No Early Release Act. N.J.S.A. 2C:43-7.2;

N.J.S.A. 2C:44-3(a). Defendant appeals and we affirm.

      We glean the facts from the trial record. Defendant worked next door to

a check cashing establishment and often took coffee in the morning to Claudia

Cardenas, the check cashing employee. She worked in the rear where the

safety deposit box was located, protected by a system of two security doors.

Exterior video footage taken on the date of the robbery, April 30, 2014, depicts

defendant2 walking towards and joining two hooded figures while holding a

white object, similar in appearance to a paper cup. The group moves together

towards the check cashing store and disappears inside. Moments later, the two

hooded figures run out. Shortly thereafter, police cars arrive.




1
  The jury acquitted defendant of third-degree aggravated assault, N.J.S.A.
2C:12-1(b)(7).
2
   Defendant did not testify at trial, but identified himself on the video in a
recorded statement he made to police. The relevant portion of the statement
was played at trial.


                                                                        A-1307-16T3
                                        2
      Cardenas testified that on the morning of the robbery, defendant called

in to her, and, as was her custom, she unlocked the outer security door to get

the coffee. As she did so, a man forced the second security door open and

punched her.    She saw another man; both of their faces were covered by

hoodies. Cardenas was punched in the face again and pushed down onto the

floor. Approximately $35,000 was taken from the safe.

      When she next raised her head, Cardenas saw defendant near the door.

She asked him to call the police, and he told her to calm down because the men

were dangerous.    A customer entered the store, and Cardenas again asked

defendant to call 9-1-1, which he did.

      After the State rested, defendant moved the 9-1-1 recording into

evidence and played the tape to the jury. Over the State's objection, the judge

found the tape admissible as a present sense impression exception to the

hearsay rule, N.J.R.E. 803(c)(1), and the excited utterance exception, N.J .R.E.

803(c)(2). The judge also ruled that if defendant played the tape to the jury, in

rebuttal the State could play redacted portions of defendant's two recorded

statements to police, and proffer his prior convictions.

      Defense counsel played the 9-1-1 tape. In rebuttal, the State moved into

evidence defendant's sanitized criminal history of four prior indictable

offenses and service of state prison time, and the two redacted statements.



                                                                         A-1307-16T3
                                         3
      In the statements, defendant denied culpability, but discussed in detail

how easy it would be to plan a robbery at the check cashing store because the

employees were so "lax" about security, and their patterns of behavior so well

established. He added, "if it was me and I knew that she opened the door like

that, I could plan. I know how to plan around shit[.]"

      Defendant raises the following points for our consideration:

            POINT I
            AFTER THE STATE'S WITNESS TESTIFIED THAT
            SHE DID NOT SEE DEFENDANT CALL [9-1-1] ON
            THIRD-PARTY PERPETRATORS, [DEFENDANT]
            CHOSE NOT TO TESTIFY, BUT COUNTERED
            ONLY WITH PROOF THAT HE HAD CALLED
            [9-1-1]. THE COURT ERRED BY PERMITTING
            THE PROSECUTOR TO THEN INFORM THE JURY
            THAT [DEFENDANT] HAD FOUR PRIOR FELONY
            CONVICTIONS. U.S. Const., Amends. V, XIV; N.J.
            Const., Art. 1, Pars. 1, 9, 10.

                  A.    [D]efendant's [9-1-1] call was not hearsay
                  because it was offered not for the truth of the
                  statements therein but to disprove the testimony
                  of the State's witness that . . . defendant had not
                  called [9-1-1]. N.J.R.E. 806, which permits an
                  opposing party to attack hearsay, was thus
                  inapplicable.

                  B.     Regardless of the applicability of N.J.R.E.
                  806, the trial judge should have excluded the
                  prior convictions under N.J.R.E. 403.

                  C.     Regardless of the applicability of N.J.R.E.
                  806, the trial judge should have excluded the
                  prior convictions under N.J.R.E. 404(b).



                                                                        A-1307-16T3
                                       4
                  D.    The trial court's limiting instruction was
                  inadequate because it contradicted itself on
                  whether the jury could impermissibly use the
                  prior convictions as propensity evidence, to
                  conclude that the [9-1-1] call was a part of a
                  conspiracy by . . . defendant.

                                        I.

      "Traditional rules of appellate review require substantial deference to a

trial court's evidentiary rulings." State v. Morton, 155 N.J. 383, 453 (1998).

The trial judge's rulings will be upheld "absent a showing of an abuse of

discretion, i.e., there has been a clear error of judgment." State v. Perry, 225

N.J. 222, 233 (2016) (quoting State v. Brown, 170 N.J. 138, 147 (2001)). "An

appellate court applying this standard should not substitute its own judgment

for that of the trial court, unless 'the trial court's ruling was so wide of the

mark that a manifest denial of justice resulted.'"     Ibid. (quoting State v.

Marrero, 148 N.J. 469, 484 (1997)); see also State v. Fortin, 189 N.J. 579, 597

(2007).   Even if there is an abuse of discretion, we "must then determine

whether any error found is harmless or requires reversal." State v. Prall, 231

N.J. 567, 581 (2018).        Except for the challenge to the judge's limiting

instruction, all defendant's claims of error concern the judge's evidentiary

rulings regarding hearsay.




                                                                        A-1307-16T3
                                        5
                                          II.

      "Hearsay is generally inadmissible, N.J.R.E. 802, except if it falls within

one of the hearsay exceptions." State v. Williams, 169 N.J. 349, 358 (2001)

(citing State v. Phelps, 96 N.J. 500, 508 (1984)). Statements that qualify as a

present sense impression, N.J.R.E. 803(c)(1), or an excited utterance, N.J.R.E.

803(c)(2), are two such exceptions. See Prall, 231 N.J. at 585; Gonzales v.

Hugelmeyer, 441 N.J. Super. 451, 458 (App. Div. 2015).

      Where a party introduces hearsay, the declarant's credibility becomes an

issue. Thus, N.J.R.E. 806 permits the admission of evidence impeaching the

credibility of the hearsay declarant.

      Defendant contends that the 9-1-1 call was not hearsay, on the basis that

it was moved into evidence solely to disprove Cardenas's testimony that

defendant had not called 9-1-1.         From that premise, defendant argues that

defendant's prior criminal history should have been excluded as the rules do

not permit impeachment of a declarant's non-hearsay statements. The premise,

however, is not supported by the record. Cardenas did not deny that defendant

called police—she only said that she asked him to do so and did not see him

place the call.

      The judge observed the call could be construed as:

             a bona fide excited utterance, present sense
             impression, or a premeditated attempt by . . .

                                                                        A-1307-16T3
                                           6
            defendant to distan[ce] himself from his co-
            conspirators/princip[als]. If . . . defendant was not a
            conspirator/accomplice the call certainly qualifies
            under 803(c)(1) and (c)(2). The call was made within
            two minutes of the robbery. . . .           [D]efendant
            requested police assistance at the check cashing store
            explaining that a robbery had just occurred, an event
            which both sides agree . . . defendant had perceived.
            Likewise defendant's call related to a startling event,
            that is the robbery. Defendant's voice indicated that
            he was still under the stress or excitement caused by
            the robbery. [] Cardenas's distraught crying and
            moaning in the background of the [9-1-1] call is
            certainly evidence that the robbery was still fresh in
            the minds of both she and . . . defendant.

      We agree. Trial counsel sought to have the tape admitted so the jury

could hear defendant's tone and manner as evidence of his innocence.

Defendant wanted the jury to hear him, not to establish that a robbery

occurred, but rather to demonstrate that he made a genuine 9-1-1 call as would

any bystander or victim—and the trial judge agreed, after hearing it, that on

the tape defendant sounded "excited and unreflective."

      Defendant played the recording to disprove any involvement in the

conspiracy to commit the robbery.      He wanted to proffer his distressed-

sounding voice, recorded outside the courtroom, "to prove the truth of the

matter asserted"—his innocence. See N.J.R.E. 801(c). "[T]he matter asserted"

was not the event, but his lack of prior knowledge about it. Playing the tape




                                                                      A-1307-16T3
                                      7
for the jury to hear was, in effect, equivalent to making an assertion of

innocence from the witness box.

      After ruling that the call was admissible as an exception to the hearsay

rule, the judge went on to state that although defendant, obviously, could not

be subjected to cross-examination, the State would be "afforded the

opportunity to offer evidence regarding the credibility of the call using

relevant portions of any prior voluntary statement made by . . . defendant

pursuant to [N.J.R.E.] 803(b)(1) and [N.J.R.E.] 806, and by his prior

convictions under [N.J.R.E.] 806." By doing so, the court acknowledged the

State's theory that the 9-1-1 call was, far from innocently made, designed to

exonerate defendant from involvement in the robbery. In other words, that

"defendant's excitement was contrived and he certainly had both the

opportunity and motive to plan the call to [9-1-1] in a fabricated effort to

portray himself as a victim and not a participant[.]"

      The judge observed that the tension between these conflicting

interpretations of the evidence made its admission "unique."        He had to

"resolve the conflict between [the] duty to make the factual findings regarding

the admissibility of the [9-1-1] call as comporting with two particular rules of

evidence, and the ultimate issue that must be addressed by the jury." Having

concluded that the 9-1-1 call was admissible under the relevant exceptions to



                                                                        A-1307-16T3
                                        8
the hearsay rule, the judge said he would "not invade the province of the jury"

by deciding whether the 9-1-1 tape was proof of the conspiracy to rob.

      The judge also reminded trial counsel to review the decision with his

client, to ensure defendant understood the patent risks of the jury hearing his

criminal history and recorded statements. In addition, the judge indicated he

would charge the jury regarding defendant's credibility along with the manner

in which it should weigh and consider "the [9-1-1] call[] [as] a statement of

defendant."

      In sum, the judge framed the issue as follows.        On the one hand,

defendant sought admission of the 9-1-1 tape as either an excited utterance or

present sense impression exception to the hearsay rule to corroborate that his

presence at the moment of the robbery was mere happenstance. In that light,

the call was a hearsay statement in which defendant claimed his innocence.

      On the other hand, the State contended that the tape should not be

admitted because the call was merely a step in the conspiracy, and necessary

for defendant to advance the commission of the crime.        Since defendant's

purpose in admitting the tape was testimonial, his conviction history could be

revealed to the jury, along with the redacted statements, which the State

considered inculpatory.




                                                                         A-1307-16T3
                                       9
      The judge based his decision on N.J.R.E. 806, which states:            "the

credibility of [a hearsay] declarant may be attacked, and if attacked may be

supported, by any evidence which would be admissible for those purposes if

the declarant had testified as a witness." (emphasis added).     The comment

following the rule states:

                  The Rule makes it clear that the credibility of a
            declarant is subject to attack when his statement is
            admitted by virtue of an exception to the hearsay
            exclusionary rule. . . .

                  The Rule permits impeachment or support of a
            declarant's credibility as if the declarant had been a
            witness. This would permit, for example, a statement
            introduced under an exception to the hearsay rule to be
            impeached by evidence that the declarant had been
            convicted of a crime[.] (N.J.S.[A.] 2A:81-12).

            [Biunno, Weissbard & Zegas, Current N.J. Rules of
            Evidence, cmt. on N.J.R.E. 806 (2018) (emphasis
            added).]

      Federal Rule of Evidence 806 precedes and is the prototype for N.J.R.E.

806, upon which the trial judge properly relied. Ibid. Under Federal Rule of

Evidence 806, federal courts have allowed the admission of prior convictions

to impeach the credibility of a hearsay declarant.        In United States v.

Greenidge, the Third Circuit held the trial court appropriately admitted the

non-testifying defendant's prior convictions to impeach his credibility after he

offered his own out-of-court statements as evidence. 495 F.3d 87, 97-98 (3d



                                                                        A-1307-16T3
                                      10
Cir. 2007). The Third Circuit also ruled the district court had appropriately

weighed the probative value of the prior convictions against the prejudicial

effect, as required by Federal Rule of Evidence 609. Id. at 97-98.

      Similarly, in United States v. Noble, the court allowed the prosecution to

move into evidence the non-testifying defendant's prior conviction to impeach

his statements on a recorded conversation between him and an agent. 754 F.2d

1324, 1335-36 (7th Cir. 1985). The court stated that by introducing the tape,

defense counsel "opened the door for the government to introduce his prior

conviction under [Federal Rules of Evidence] 806 and 609(a)(2)." Id. at 1336;

see also United States v. Uvino, 590 F. Supp. 2d 372 (E.D.N.Y. 2008)

(permitting defendants to introduce prior dishonest acts of hearsay declarants

to impeach exclamations they made on a taped recording while they were

being assaulted and robbed).

      Other state courts have permitted prosecutors to impeach the credibility

of hearsay declarants through prior convictions.     For example, in State v.

Hernandez, the prosecutor sought to admit the defendant's prior convictions to

impeach the excited utterances the defendant made on a 9-1-1 call. 959 P.2d

810, 813-17 (Ariz. Ct. App. 1998). After committing murder, the defendant

called 9-1-1 and turned himself in. Id. at 813. The defendant did not testify at

trial; however, he admitted the 9-1-1 tape into evidence to prove that the



                                                                        A-1307-16T3
                                      11
murder was not premeditated. Ibid. The court ruled that the prior convictions

were appropriately admitted because "[a]dvising the jurors of the declarant's

prior felony convictions aids them in assessing the trustworthiness of the

declarant's statement." Id. at 814. It was immaterial that the declarant was the

defendant himself. Id. at 815-17.

      More recently, in State v. Mohamed, the Supreme Court of Washington

permitted a non-testifying defendant to be impeached through his prior

convictions where his out-of-court statements were relayed through the

defendant's expert witness' testimony. 375 P.3d 1068, 1072 (Wash. 2016).

This is because "[t]he record shows that the defendant's statements were not

offered solely for the nonhearsay purpose of providing the factual basis for

[the witness'] expert opinion; they were also offered for the hearsay purpose of

proving their truth." Ibid. (emphasis in original); see also Mathis v. State, 135

So. 3d 484, 485 (Fla. Dist. Ct. App. 2014); People v. Jacobs, 78 Cal. App. 4th

1444, 1449 (Ct. App. 2000); State v. Dishman, 939 P.2d 1172, 1174 (Or. Ct.

App. 1997).

      The comment following N.J.R.E. 806 embodies the prevailing view. In

evaluating the credibility of hearsay, a jury should be entitled to hear the same

impeaching evidence as if the declarant had testified. The trial court did not




                                                                         A-1307-16T3
                                       12
err by allowing the State to proffer defendant's prior convictions in order to

impeach his credibility.

                                      III.

      Defendant also contends that regardless of whether admission of the

prior conviction history was proper under N.J.R.E. 806, the judge should have

excluded the prior criminal history under N.J.R.E. 403. 3          N.J.R.E. 403

provides:

             Except as otherwise provided by these rules or other
             law, relevant evidence may be excluded if its
             probative value is substantially outweighed by the risk
             of (a) undue prejudice, confusion of issues, or
             misleading the jury or (b) undue delay, waste of time,
             or needless presentation of cumulative evidence.

"The purpose of [an N.J.R.E.] 403 balancing is to determine whether the risk

of prejudice to defendant in admitting the . . . evidence outweighs its probative

worth."     State v. Long, 173 N.J. 138, 161 (2002); see also Brenman v.

Demello, 191 N.J. 18, 34-35 (2007); State v. Sheppard, 437 N.J. Super. 171,

192 (App. Div. 2014).      "The trial judge has broad discretion to exclude

evidence as unduly prejudicial pursuant to N.J.R.E. 403." State v. Nantambu,

221 N.J. 390, 402 (2015). "[T]he more attenuated and the less probative the

3
  Defendant argues that the State's admission of defendant's prior convictions
violated both N.J.R.E. 403 and 404(b). N.J.R.E. 404(b) generally prohibits the
admission of other crimes, wrongs, or acts. An analysis pursuant to N.J.R.E.
404(b) and State v. Cofield, 127 N.J. 328 (1992), is unnecessary.


                                                                         A-1307-16T3
                                       13
evidence, the more appropriate it is for a judge to exclude it" under N.J.R.E.

403. State v. Medina, 201 N.J. Super. 565, 580 (App. Div. 1985).

      However, "[t]he mere possibility that evidence could be prejudicial does

not justify its exclusion." Morton, 155 N.J. at 453–54. "Even when evidence

is 'highly damaging' to a defendant's case, 'this cannot by itself be a reason to

exclude otherwise admissible and probative evidence.'" State v. Brockington,

439 N.J. Super. 311, 333 (App. Div. 2015) (quoting State v. Frost, 242 N.J.

Super. 601, 620-21 (App. Div. 1990)). Evidence is excluded for being unduly

prejudicial only when its "'probative value is so significantly outweighed by

[its] inherently inflammatory potential as to have a probable capacity to divert

the minds of the jurors from a reasonable and fair evaluation' of the issues in

the case." State v. Koskovich, 168 N.J. 448, 486 (2001) (alteration in original)

(quoting State v. Thompson, 59 N.J. 396, 421 (1971)).

      To exclude evidence under N.J.R.E. 403, the prejudice must

substantially outweigh the probative value. Ibid.; see also State v. Reddish,

181 N.J. 553, 608-09 (2004).

      Prior-conviction evidence carries the potential for "severe and unfair

prejudice" to a criminal defendant.     State v. Hamilton, 193 N.J. 255, 264

(2008).   "The danger of conviction evidence is its capacity to prove a

defendant's criminal propensity, turning a jury away from a proper



                                                                         A-1307-16T3
                                       14
consideration of the evidence." Ibid. (citing State v. Sands, 76 N.J. 127, 141

(1978)). "The prejudice inherent in other-crimes evidence, even when it is

probative of a fact in issue, is that a jury, on hearing that evidence, may be

influenced to return a guilty verdict because it considers the defendant to be a

criminal." State v. Brunson, 132 N.J. 377, 384 (1993).

      Even where prior convictions are admitted only for impeachment

purposes, their "inflammatory nature" may still unduly influence a jury. Ibid.

"[T]rial courts retain discretion to prevent the occurrence of undue prejudice

from prior-conviction evidence."     Hamilton, 193 N.J. at 256-57.      So, for

example, "[p]rior-conviction evidence may be excluded when the evidence's

'probative force because of its remoteness, . . . is substantially outweighed so

that its admission will create undue prejudice.'" Id. at 263-64 (quoting Sands,

76 N.J. at 147).

      By playing the tape to the jury, however, defendant avoided the riskier

process of testifying, while ensuring that the jury heard the sound of his voice

and the emotion conveyed during the 9-1-1 call. In this situation, although the

introduction of the prior convictions may have affected the jury's assessment

of his credibility, that impact, arguably prejudicial to his defense, did not

outweigh the probative worth of the evidence. See Long, 173 N.J. at 161. The

court could have exercised its broad discretion to exclude the evidence as



                                                                        A-1307-16T3
                                      15
unduly prejudicial. See Nantambu, 221 N.J. at 402. But it was not an abuse of

discretion for the judge to have allowed it. See Perry, 225 N.J. at 233. All

evidence is prejudicial. The question is whether it is unfairly so. Parker v.

Poole, 440 N.J. Super. 7, 21-22 (App. Div. 2015).           It was not unfairly

prejudicial in this case.

                                       IV.

      The judge gave the following limiting instruction regarding defendant's

record:

                   Ladies and gentlemen [of the jury], you just
             heard evidence that [defendant] has previously been
             convicted of crimes. That evidence can be used by
             you only for a certain purpose, and that is in
             determining the credibility or believability of the
             defense's case as evidenced by the [9-1-1] call. Okay.

                   So when defense puts in the [9-1-1] call, the
             believability of . . . defendant's statement during that
             [9-1-1] call is in issue, and you can use this evidence
             that you just heard regarding his convictions only for
             the purpose in judging the credibility or believability
             of that [9-1-1] call. You may not conclude that . . .
             defendant committed the crime charged or the crimes
             charged here in this case or is more likely to have
             committed the crimes charged simply because he
             committed crimes on a prior occasion.

                    A jury has a right to consider whether a person
             who has previously failed to comply with society's
             rules, as demonstrated through criminal convictions,
             would be more likely than not to ignore the oath
             requiring truthfulness on the witness stand than a
             person who's never been convicted of a crime. And

                                                                        A-1307-16T3
                                       16
            you may consider in determining this issue the nature
            and the degree of the prior convictions and when they
            occurred.

                  Now, our law permits a conviction to be
            received in evidence only for the purpose of affecting
            the credibility of . . . defendant and for no other
            purpose. You are not, however, obligated to change
            your opinion as to the credibility of . . . defendant
            simply because of any prior conviction. You may
            consider such evidence along with all other factors
            we've previously discussed in determining the
            credibility of . . . defendant.

                  Okay. Keep that in mind. That evidence is
            admitted only for a limited purpose.

            [(emphasis added).]

The limiting instruction tracked the model charge.         Model Jury Charges

(Criminal), "Credibility – Prior Conviction of a Defendant" (rev. Feb. 24,

2003).

      Where a defendant raises error in a jury instruction, the charge must be

read as a whole. We do not consider just the allegedly erroneous portion.

State v. Wilbely, 63 N.J. 420, 422 (1973). No party is entitled to have the jury

charged in his or her own words. All that is necessary is that the overall

instruction be accurate. Thompson, 59 N.J. at 411; Borowicz v. Hood, 87 N.J.

Super. 418, 423 (App. Div. 1965).

      When a defendant fails to object to the instruction in the trial court, Rule

1:7-2 provides that a showing of plain error must be made. "[P]lain error

                                                                         A-1307-16T3
                                       17
requires demonstration of '[l]egal impropriety in the charge prejudicially

affecting the substantial rights of the defendant sufficiently grievous to justify

notice by the reviewing court and to convince the court that of itself the error

possessed a clear capacity to bring about an unjust result.'" State v. Burns, 192

N.J. 312, 341 (2007) (quoting State v. Jordan, 147 N.J. 409, 422 (1997)); see

also State v. Brown, 190 N.J. 144, 159-60 (2007) (failing to find plain error

where the trial judge did not charge the jury regarding defendant's pre -arrest

conduct and silence, which had been offered for impeachment purposes); State

v. Chapland, 187 N.J. 275, 288-89 (2006). This instruction did not have the

clear capacity to bring about an unjust result.

      As defendant points out, there is the possibility that the jury may have

woven defendant's prior criminal history into their deliberations in an

impermissible manner.      That possibility exists, however, in every trial in

which a previously convicted defendant testifies, and his or her prior

convictions are disclosed to the jury. Those juries are given the same model

jury charge the trial judge gave here. The jury in this case, like in those

instances, is assumed to follow the instruction and use the information for the

limited purpose of the possible effect on credibility—and not for propensity.

State v. Marshall, 173 N.J. 343, 355 (2002) (citing State v. Manley, 54 N.J.

259, 271 (1969)).



                                                                         A-1307-16T3
                                        18
      The use of prior convictions in criminal cases demands thoughtful and

careful consideration in every case, as occurred here, and careful explanation

to juries of the purposes for which they may be used—not for propensity, but

strictly for credibility. Hamilton, 193 N.J. at 264; Cofield, 127 N.J. at 340-41.

Here, the judge thoroughly considered the matter, adequately instructed the

jury about the purpose for which they were provided the information, and did

not abuse his discretion by the admission of the evidence.

      Affirmed.




                                                                        A-1307-16T3
                                       19